Title: [In Congress, Fall 1775–Spring 1776]
From: Adams, John
To: 


      At the appointed time, We returned to Philadelphia and Congress were reassembled. Mr. Richard Penn had sailed for England, and carried the Petition, from which Mr. Dickenson and his party expected Relief. I expected none, and was wholly occupied in measures to support the Army and the Expedition into Canada. Every important Step was opposed, and carried by bare Majorities, which obliged me to be almost constantly engaged in debate: but I was not content with all that was done, and almost every day, I had something to say about Advizing the States to institute Governments, to express my total despair of any good from the Petition or any of those Things which were called conciliatory measures. I constantly insisted that all such measures, instead of having any tendency to produce a Reconciliation, would only be considered as proofs of our Timidity and want of Confidence in the Ground We stood on, and would only encourage our Ennemies to greater Exertions against Us. That We should be driven to the Necessity of Declaring ourselves independent States, and that We ought now to be employed in preparing a Plan of Confederation for the Colonies, and Treaties to be proposed to foreign Powers particularly to France and Spain, that all these Measures ought to be maturely considered, and carefully prepared, together with a declaration of Independence. That these three Measures, Independence, Confederation and Negotiations with foreign Powers, particularly France, ought to go hand in hand, and be adopted all together. That foreign Powers could not be expected to acknowledge Us, till We had acknowledged ourselves and taken our Station, among them as a sovereign Power, and Independent Nation. That now We were distressed for Want of Artillery, Arms, Ammunition, Cloathing and even for Flynts. That the People had no Marketts for their Produce, wanted Cloathing and many other things, which foreign Com­merce alone could fully supply, and We could not expect Commerce till We were independent. That the People were wonderfully well united and extreamly Ardent: their was no danger of our wanting Support from them, if We did not discourage them by checking and quenching their Zeal. That there was no doubt, of our Ability to defend the Country, to support the War, and maintain our Independence. We had Men enough, our People were brave and every day improving in all the Exercises and Discipline of War. That we ought immediately to give Permission to our Merchants to fit out Privateers and make reprisals on the Ennemy. That Congress ought to Arm Ships and Commission Officers and lay the foundations of a Navy. That immense Advantages might be derived from this resource. That not only West India Articles, in great Abundance, and British Manufactures of all kinds might be obtained but Artillery, Ammunitions and all kinds of Supplies for the Army. That a System of Measures taken with unanimity and pursued with resolution, would insure Us the Friendship and Assistance of France. Some Gentlemen doubted of the Sentiments of France, thought She would frown upon Us as Rebells and be afraid to countenance the Example. I replied to these Gentlemen, that I apprehended they had not attended to the relative Situation of France and England. That it was the unquestionable Interest of France that the British continental Colonies should be independent. That Britain by the Conquest of Canada and their naval Tryumphs during the last War, and by her vast Possessions in America and the East Indies, was exalted to a height of Power and Preeminence that France must envy and could not endure. But there was much more than pride and Jealousy in the Case. Her Rank, her Consideration in Europe, and even her Safety and Independence was at stake. The Navy of Great Britain was now Mistress of the Seas all over the Globe. The Navy of France almost annihilated. Its Inferiority was so great and obvious, that all the Dominions of France in the West Indies and in the East Indies lay at the Mercy of Great Britain, and must remain so as long as North America belonged to Great Britain, and afforded them many harbours abounding with Naval Stores and Resources of all kinds and so many Men and Seamen ready to assist them and Man their Ships. That Interest could not lie, that the Interest of France was so obvious, and her Motives so cogent, that nothing but a judicial Infatuation of her Councils could restrain her from embracing Us.  That our Negotiations with France ought however, to be conducted with great caution and with all the foresight We could possibly obtain. That We ought not to enter into any Alliance with her, which should entangle Us in any future Wars in Europe, that We ought to lay it down as a first principle and a Maxim never to be forgotten, to maintain an entire Neutrality in all future European Wars. That it never could be our Interest to unite with France, in the destruction of England, or in any measures to break her Spirit or reduce her to a situation in which she could not support her Independence. On the other hand it could never be our Duty to unite with Britain in too great a humiliation of France. That our real if not our nominal Independence would consist in our Neutrality. If We united with either Nation, in any future War, We must become too subordinate and dependent on that nation, and should be involved in all European Wars as We had been hitherto. That foreign Powers would find means to corrupt our People to influence our Councils, and in fine We should be little better than Puppetts danced on the Wires of the Cabinetts of Europe. We should be the Sport of European Intrigues and Politicks. That therefore in preparing Treaties to be proposed to foreign Powers and in the Instructions to be given to our Ministers, We ought to confine ourselves strictly to a Treaty of Commerce. That such a Treaty would be an ample Compensation to France, for all the Aid We should want from her. The Opening of American Trade, to her would be a vast resource for her Commerce and Naval Power, and a great Assistance to her in protecting her East and West India Possessions as well as her Fisheries: but that the bare dismemberment of the British Empire, would be to her an incalculable Security and Benefit, worth more than all the Exertions We should require of her even if it should draw her into another Eight or ten Years War.—When I first made these Observations in Congress I never saw a greater Impression made upon that Assembly or any other. Attention and Approbation was marked on every Countenance. Several Gentlemen came to me afterwards to thank me for that Speech, particularly Mr. Caesar Rodney of Delaware and Mr. Duane of New York. I remember those two Gentlemen in particular because both of them said, that I had considered the Subject of foreign Connections more maturely than any Man they had ever heard in America, that I had perfectly digested the Subject, and had removed, Mr. Rodney said all, and Mr. Duane said, the greatest part of his objections to foreign Negotiations. Even Mr. Dickinson said to Gentlemen out of Doors, that I had thrown great light on the subject.
      These and such as these were my constant and daily Topicks, sometimes of Reasoning and no doubt often of declamation, from the Meet­ing of Congress in the Autumn of 1775, through the whole Winter and Spring of 1776.
      Many Motions were made, and after tedious discussions lost. I received little Assistance from my Colleagues in all these Contests: three of them, were either inclined to lean towards Mr. Dickinsons System, or at least chose to be silent, and the fourth spoke but rarely in Congress, and never entered into any extensive Arguments, though when he did speak, his Sentiments were clear and pertinent, and neatly expressed. Mr. Richard Henry Lee of Virginia, Mr. Sherman of Connecticutt, and Mr. Gadsden of South Carolina, were always on my Side; and Mr. Chase of Maryland, when he did speak at all, was always powerfull, and generally with Us. Mr. Johnson of Maryland was the most frequent Speaker from that State and while he remained with Us, was inclined to Mr. Dickinson, for some time, but eer long he and all his State came cordially into our System. In the fall of 1776 his State appointed him General of Militia, and he marched to the Relief of General Washington in the Jerseys. He was afterwards chosen Governor of Maryland and he came no more to Congress.
     